Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-23-2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3-22-2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s chief argument is against the combination of Lee as modified by Yoon and Wilberding as “nonsensical”. Applicant focuses on the concept that wirelessly transmitting power is entirely different from position of an audio output device for ideal audio output. The Examiner does not find this argument persuasive as the claims do not 
Rather, claims are broadly directed to a GUI to guide a user for positioning external sound devices with not many requirements other than the audio signal is being played by the device. Examiner notes Yoon discloses the wireless power transmission device positioning is in a sound bar (see Para. 39) and relied upon mostly for the claimed GUI positioning aspect. Yoon and Wilberding as explained below teaches using playback audio from device to calibrate positioning. Lee uses the signal to determine the position of the sound bar while Yoon and Wilberding are cited to show the use of audio to position devices and obvious to have the positioning GUI to help guide the user (audible signals). Examiner further notes using audio signals in the GUI would have yielded predictable results in the positioning of devices in the GUI using the audio signals. This is reinforced by the references analyzing the frequency of the signals emitted from the devices to determine positioning. The Applicant has not persuasively proven what is unpredictable of providing audio signals versus the wireless power signal in Lee to provide positioning information in the GUI of Lee. As to Applicant’s arguments that Lee already discloses “a much better method” for its calibration and audio signals are not an improvement, the Examiner notes “better” is subjective. Further audio signal detection using microphones likely would be more readily available, cost effective, and available over longer distances. The Examiner respectfully maintains the rejection for at least these reasons. 
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. App. 2018/0323660) in view of Yoon et al. (U.S. App. 2018/0091898) and Wilberding et al. (U.S. App. 2017/0245074).
In regard to claim 1, Lee teaches a display apparatus comprising: a display (see Fig. 1, Item 100); a communication interface (see Para. 39 and 58); and a processor (see Fig. 2, Item 120) configured to: control the communication interface to communicate with an external sound device (see Para. 39 sound bar), and based on receiving, through the communication interface, at least one of a signal that is output from the external sound device or additional information related to the audio signal (See Fig. 12 and Para. 140-141), control the display to display a graphic user interface (GUI) providing a visual effect that corresponds to the signal based on at least one of the  signal or the additional information related to the signal (See Para. 140-141 and Figs. 8 sound device (See at least Para. 137-141 and Figs. 8, 10, and 11 visual position of device using moving pictures for guiding the device as well as the concept of proximity sensors in Para. 150 that device is in a soundbar in Para. 39).
Lee is not relied upon to teach the signal is an audio signal.
However, Yoon teaches an audio signal calibration technique (See at least Fig. 18A and Para. 161, 176-177 using microphone to detect positioning and target positions of speakers). 
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Yoon to improve user convenience and optimal positions (See Para. 4, 25, and 95). Examiner further notes Lee discloses the base product/process of device positioning optimization while Yoon teaches the known technique to use audio signals for device location to yield predictable results in the positioning device of Lee.
Lee and Yoon are not relied upon to teach while the audio signal is being output by the external sound device, and control the display to display the GUI with a shape determined based on at least one of a waveform of the received audio signal, a frequency of the received audio signal, or the additional information related to the audio signal.

However, Wilberding teaches while the audio signal is being output by the external sound device (see at least Para. 106, 121, and 123 receiving audio data calibration tone from microphone tied to GUI time output by playback devices), and control the display to display the GUI with a shape determined based on at least one of a waveform of the received audio signal, a frequency of the received audio signal, or the additional information related to the audio signal (see at least Figs. 7A-7D depicting the visualization of playback devices detected and frequency response over time of audio signals therefrom for calibration).
It would have been obvious to a person of ordinary skill in the art to modify the audio signaling device of Lee and Yoon to use the GUI response of Wilberding to guide the user (see Para. 16). Examiner further notes Lee and Yoon discloses the base product/process of device audio based positioning optimization while Wilberding teaches the known technique to use a visualization of audio signals for calibration to yield predictable results in guiding positioning of the audio based position device of Lee and Yoon.

In regard to claim 12, Lee teaches a controlling method of a display apparatus (Fig. 1, Item 100), the method comprising: receiving, from an external sound device, at least one of an signal output by the external sound device or additional information related to the signal (see Para. 39 sound bar); and displaying a graphic user interface 
Lee is not relied upon to teach the signal is an audio signal.
However, Yoon teaches an audio signal calibration technique (See at least Fig. 18A and Para. 161, 176-177 using microphone to detect positioning and target positions of speakers). 
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Yoon to improve user convenience and optimal positions (See Para. 4, 25, and 95). Examiner further notes Lee discloses the base product/process of device positioning optimization while Yoon teaches the known technique to use audio signals for device location to yield predictable results in the positioning device of Lee.
Lee and Yoon are not relied upon to teach while the audio signal is being output by the external sound device, and with a shape determined based on at least one of a waveform of the audio signal, a frequency of the audio signal, or the additional information related to the audio signal.
while the audio signal is being output by the external sound device (see at least Para. 106, 121, and 123 receiving audio data calibration tone from microphone tied to GUI time output by playback devices), and with a shape determined based on at least one of a waveform of the audio signal, a frequency of the audio signal, or the additional information related to the audio signal. (see at least Figs. 7A-7D depicting the visualization of playback devices detected and frequency response of audio signals therefrom over time for calibration).
It would have been obvious to a person of ordinary skill in the art to modify the audio signaling device of Lee and Yoon to use the GUI response of Wilberding to guide the user (see Para. 16). Examiner further notes Lee and Yoon discloses the base product/process of device audio based positioning optimization while Wilberding teaches the known technique to use a visualization of audio signals for calibration to yield predictable results in guiding positioning of the audio based position device of Lee and Yoon.
Regarding claims 2 and 13, Lee in view of Yoon and Wilberding teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches wherein the device information comprises at least one of size information of the external sound device or shape information of the external sound device (see Figs. 7-9 and Para. 91 and 220 identity information ID and size).
	Regarding claims 3 and 14, Lee in view of Yoon and Wilberding teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches wherein: the processor is further configured to, based on an event to change a display mode of the GUI occurring (see Figs. 8 and 11, showing location of device to be 
Regarding claim 4, Lee in view of Yoon and Wilberding teaches all the limitations of claim 1 respectively discussed above. Wilberding further teaches the waveform of the received signal or the frequency of the signal are obtained by analyzing the received signal (see at least Figs. 7A-7D depicting the visualization of playback devices detected and frequency response of audio signals therefrom over time for calibration).
It would have been obvious to a person of ordinary skill in the art to modify the audio signaling device of Lee and Yoon to use the GUI response of Wilberding to guide the user (see Para. 16). Examiner further notes Lee and Yoon discloses the base product/process of device audio based positioning optimization while Wilberding teaches the known technique to use a visualization of audio signals for calibration to yield predictable results in guiding positioning of the audio based position device of Lee and Yoon.
Regarding claim 15, Lee in view of Yoon and Wilberding teaches all the limitations of claim 12 discussed above. Wilberding further teaches the waveform of the audio signal or the frequency of the signal are acquired by analyzing the signal (see at 
It would have been obvious to a person of ordinary skill in the art to modify the audio signaling device of Lee and Yoon to use the GUI response of Wilberding to guide the user (see Para. 16). Examiner further notes Lee and Yoon discloses the base product/process of device audio based positioning optimization while Wilberding teaches the known technique to use a visualization of audio signals for calibration to yield predictable results in guiding positioning of the audio based position device of Lee and Yoon.
Regarding claims 5 and 16, Lee in view of Yoon and Wilberding teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches based on an event to set an arrangement position of the external sound device, control the display to display a guide UI distinct from the GUI for guiding the arrangement position (see Fig. 8 and 10 Item 803 are crosshairs for guiding the real time device location) of the external sound device; and the guide UI comprises a first guide image that corresponds to the device information of the external sound device (see Figs. 10 and 11 optimum position and actual position).
Regarding claims 6 and 17, Lee in view of Yoon and Wilberding teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches identify the arrangement position of the external sound device based on sensing information received through the communication interface; and control the display to display a second guide image that corresponds to the device information of the external 
Regarding claims 7 and 18, Lee in view of Yoon and Wilberding teaches all the limitations of claims 1 and 12 respectively discussed above. Yoon further teaches based on a test audio signal that is output from the external sound device being received through at least one of an external microphone or an internal microphone of the display apparatus, obtaining information of a space in which the external sound device is arranged based on the output test audio signal and the received test audio signal (See Figs. 1 and 4-7 test audio to calibrate for room); and displaying a GUI indicating that the space is being analyzed while the space information is obtained (see Fig. 6 and Para. 27 and 156 calibration sound for environment).
Regarding claims 8 and 19, Lee in view of Yoon and Wilberding teaches all the limitations of claims 7 and 18 respectively discussed above. Lee in combination with Yoon further teaches transmit the obtained space information to the external sound device (see Fig. 18A of Yoon) through the communication interface; and based on output setting information being adjusted in the external sound device according to the space information, control the display to display a GUI indicating an adjustment state of the output setting information (see Figs. 10 and 11 depicting positon of wireless speakers in Lee).
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Yoon to improve user convenience and optimal positions (See Para. 4, 25, and 95). Examiner further notes Lee discloses the base product/process of device positioning optimization while Yoon teaches the 
Regarding claim 10, Lee in view of Yoon and Wilberding teaches all the limitations of claim 1 discussed above. Lee further teaches wherein the processor is further configured to: control the communication interface to communicate with a plurality of external sound devices (see Figs. 7 and para. 207 a 2.1 channel system); and control the display to display a plurality of GUIs (see Fig. 8).
	Lee is not relied upon to teach that respectively correspond to the plurality of external sound devices in different partial regions of the display based on device information of each of the plurality of external sound devices.
	However, Yoon teaches that respectively correspond to the plurality of external sound devices in different partial regions of the display based on device information of each of the plurality of external sound devices (see Fig. 18A location of speakers and respective target locations).
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Yoon to improve user convenience and optimal positions (See Para. 4, 25, and 95). Examiner further notes Lee discloses the base product/process of device positioning optimization while Yoon teaches the known technique to use audio signals for device location to yield predictable results in the positioning device of Lee.
Regarding claim 11, Lee in view of Yoon and Wilberding teaches all the limitations of claim 1 discussed above. Lee further teaches identify an arrangement position of the external sound device based on sensing information received through the .

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. App. 2018/0323660) in view of Yoon et al. (U.S. App. 2018/0091898) and Wilberding in further view of Kidder et al. (U.S. Pat. 5,822,599).
Regarding claims 9 and 20, Lee in view of Yoon and Wilberding teaches all the limitations of claims 1 and 12 respectively discussed above. Lee is not relied upon to teach to control the display to display the GUI in an ambient mode to supply power to only some components, including the display and the communication interface, of the display apparatus.
However Kidder teaches to control the display to display the GUI in an ambient mode to supply power to only some components, including the display and the communication interface, of the display apparatus (see Fig. 1, selective powering of display areas to conserve power).
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee and Yoon to limit display area power for power management (See Title). Examiner further notes Lee as modified by Yoon discloses the base product/process of device positioning optimization using a screen while Kidder teaches the known technique to limit display power areas of inactive display areas to yield predictable results in the device of Lee as modified by Yoon.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694